The present application is being examined under the pre-AIA  first to invent provisions. 


DETAILED ACTION
Claims 1,6,9-10,13,17,19,24-26,28,35-38 and 42-45 are pending.
Claims 13,17,19,21-22 and 24-26 are withdrawn.
Claims 1,6,9-10,28,35-37,39 and 42-45 are examined herewith.

	Applicants response filed 7/19/2022 has been received and entered in the application.
In the response to Restriction/Election dated 3/22/2022; applicant elected zonisamide as the first active agent and bupropion as the second active action without traverse.
  
Action Summary

Claims 1,6,9,10,27, 28 and 35-39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gadde et al (U.S. Patent 7,109,198) and Conte et al (U.S. Patent 5,738,874) both are of record is maintained with modification to include newly added claims 35-39 is withdrawn.
However, upon careful consideration, a new rejection is made below.  Therefore, this is a non-final rejection.


Response to Arguments
	Applicants argue with respect that Conte does not consist of one or more monosaccharide sugars, one or more disaccharide sugars has been found persuasive.  Conte does also require polymeric materials.  Therefore, the previously presented rejection is hereby withdrawn.  And a new rejection is made below.	


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 28,35,39 and 42-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 and 35 recite a “first pharmaceutical layer comprising a first active pharmaceutical ingredient” and a “second pharmaceutical layer comprising a second active pharmaceutical ingredient”.  However, the specification only recites a very limited first and second active pharmaceutical ingredient, for example: Zonisamide, bupropion, naltrexone, fluoxetine, olanzapine, topiramate, phentermine.  Therefore, the specification does not support any pharmaceutical actives as claimed.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 6, 9-10, 28, 35-37, 39 and 42-45 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gadde et al (U.S. Patent 7,109,198) and Orr et al (U.S. Patent 4,151,292) in view of Kishimoto (WO 2006/095819 now US 7,927,625).

	Gadde teaches a method of treating obesity with the administration of both zonisamide and bupropion (claims 1-3).  Gadde teaches that zonisamide and bupropion are administered concurrently (claim 5).  Gadde teaches a composition comprising at least one compound, wherein the compounds can be zonisamide and bupropion (claims 7-11).
Gadde does not specifically disclose zonisamide and bupropion in the same tablet with an intermediate layer of mononsaccharide sugars or disaccharide sugars. Gadde does not expressly teach that the pharmaceutical layer comprises a dissolution profile substantially the same as a single compressed tablet of the same pharmaceutical composition, size and shape as said first pharmaceutical laver and wherein said second pharmaceutical layers comprises a dissolution profile substantially the same as a single similar to a singularly compressed tablet of a the same pharmaceutical composition, size and shape as said second pharmaceutical layer.  Orr does not teach the intermediate lay is configures to rapidly dissolve in vivo.  Orr does not teach that the substantially intact refers to the first pharmaceutical layer and the second pharmaceutical layer retain at least about 50% of their original mass in a single entity post-dissolution of the intermediate layers.

	Orr teaches a tablet of 2 or more pharmaceutical compositions (abstract). An inert intermediate layer may, if desired, be used between the core and outer layer to delay the onset of disintegration and dissolution of the phenylbutazone or 
oxyphenbutazone containing core. This intermediate layer may consist of fillers, e.g. lactose, dicalcium phosphate, a polymeric binder e.g. gelatin, polyvinylpyrroli 
done, and a lubricant e.g. metallic stearates, talc etc. (column 6, lines 30-36).  The core formulation may be compressed into a solid core and the intermediate and outer layers may be com pressed around this core using a suitable rotary com pression coating machine, e.g. a "Manesty', 'Drycota' or 'Bicota' machine (column 6, lines 50-56).

	Kishimoto teaches that a Sugar-coated agent that includes a core, a film layer that mainly includes a film component, the outer Surface of the core being coated with the film layer, a Sugar coating layer that mainly includes a Sugar coating component, the outside of the film layer being coated with the Sugar coating layer, and a middle layer that includes a film component and a Sugar coating component and is provided between the film layer and the Sugar coating layer, wherein within the middle layer, the concentration of the Sugar coating component at the interface between the middle layer and the Sugar coating layer is higher than the concentration of the Sugar coating component at the interface between the middle layer and the film layer (abstract).  Kishimoto teaches that distribution in concentration of the Sugar coating component in the middle layer, it is possible to reinforce an area of low impact strength that is present in the coated layer even in the case of a middle layer being provided, that is, the interface. By providing the middle layer, the number of interfaces from the film layer to the Sugar coating layer increases. In particular, it is surmised that the interface between the film layer, in which the Sugarcoating component concentration is substantially Zero, and the middle layer, in which it is not Zero, is an area that, among the coated layers, has particularly low impact strength. This also applies to the interface between the middle layer and the Sugarcoating layer. In the present invention, by making the constitution such that the Sugarcoating component concentration in the middle layer at the interface between the film layer and the middle layer is lower than the Sugar coating component concentration in the middle layer at the interface between the middle layer and the Sugar coating layer, these interfaces are reinforced. This enables the impact resistance of the coated layers to be improved (column 3, lines 36-55).  Kishimoto teaches specifically, in order to avoid an increase in the size of the Sugar coating layer, when it is made into a thin layer, compared with the case the amount of macromolecule being increased so as to introduce strength, it is possible to avoid an increase in the permeability of the coating. Because of this, it is possible to Suppress any deterioration in the masking of odor, change in appearance, and the barrier capability toward moisture or oxygen, etcetera. The Sugar-coated agent of the present invention is therefore arranged so as to exhibit an excellent effect in stabilizing the components therein. It is therefore possible to fully obtain the unpleasant odor masking effect, which is a characteristic of the Sugar coated tablet, and the effect of stabilizing a drug as a result of low gas permeability, low moisture permeability, etcetera (column 9, lines 51-64).  Kishimoto teaches that the sugar coating is selected from group consisting of surcrose, erythritol, mannitol, Sorbitol, Xylitol, maltitol, and reduced lactose (throughout the document and claim 6).

	It would have been obvious to one of ordinary skills in the art at the time of the invention to substitute the active agents of zonisamide and bupropion in a multi-layered/core tablet with an intermediate (barrier) layer comprised of lactose or other sugars.  One would have been motivated to substitute zonisamide and bupropion in  a multi-layered/core tablet because the exhibit an excellent effect in stabilizing the components therein. And it is therefore possible to fully obtain the unpleasant odor masking effect as taught by Orr and Kishimoto with a reasonable expectation of success.  
	It would have been obvious to one of ordinary skills in the art at the time of the invention that the pharmaceutical layer comprises a dissolution profile substantially the same as a single compressed tablet of the same pharmaceutical composition, size and shape as said first pharmaceutical laver and wherein said second pharmaceutical layer[Is]] comprises a dissolution profile substantially the same as a single similar to a singularly compressed tablet of a the same pharmaceutical composition, size and shape as said second pharmaceutical layer is well known in the art that upon formulation of layered tablets as demonstrated by Orr and Kishimoto.   It is well within skills of an artisan to combine such compounds as zonisamide and bupropion into one layered tablet that would comprises a dissolution profile substantially the same as a single compressed tablet of the same pharmaceutical composition, size and shape as said first pharmaceutical laver and wherein said second pharmaceutical layer[Is]] comprises a dissolution profile substantially the same as a single similar to a singularly compressed tablet of a the same pharmaceutical composition, size and shape as said second pharmaceutical layer because the dissolution rates are properties of the composition and having a predictable dissolution rates would allow for predicting the release of each compositions and indicated by Orr and Kishimoto.  Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). >In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that “just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.”
	With regards to the limitation of “the substantially intact refers to the first pharmaceutical layer and the second pharmaceutical layer retain at least about 50% of their original mass in a single entity post-dissolution of the intermediate layers”, this is deemed a property of the composition of phenylbutazone or oxyphenbutazone with the layered tablet with lactose intermediate (e.g. barrier).  Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). >In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that “just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.”
Furthermore, it is well within skills of a artisan to combine such compounds as bupropion and naltrexone into one multi-layered tablet.


	For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


Conclusion


Claims 1, 6, 9-10, 28,35-37,39 and 42-45 are rejected.

No claims are allowed.


Communication




Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. HARTSFIELD whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRIEN A HARTSFIELD/Primary Examiner, Art Unit 1627